UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-03683 Trustmark Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0471500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi 39201 (Address of principal executive offices) (Zip Code) (601) 208-5111 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of October 31, 2009, there were 57,440,047 shares outstanding of the registrant’s common stock (no par value). PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Trustmark Corporation and Subsidiaries Consolidated Balance Sheets ($ in thousands) (Unaudited) September 30, December 31, 2009 2008 Assets Cash and due from banks (noninterest-bearing) $ 191,449 $ 257,930 Federal funds sold and securities purchased under reverse repurchase agreements 8,551 23,401 Securities available for sale (at fair value) 1,528,625 1,542,841 Securities held to maturity (fair value: $252,748 - 2009;$264,039 - 2008) 242,603 259,629 Loans held for sale 237,152 238,265 Loans 6,382,440 6,722,403 Less allowance for loan losses 103,016 94,922 Net loans 6,279,424 6,627,481 Premises and equipment, net 151,828 156,811 Mortgage servicing rights 56,042 42,882 Goodwill 291,104 291,104 Identifiable intangible assets 20,819 23,821 Other assets 360,901 326,744 Total Assets $ 9,368,498 $ 9,790,909 Liabilities Deposits: Noninterest-bearing $ 1,493,424 $ 1,496,166 Interest-bearing 5,377,011 5,327,704 Total deposits 6,870,435 6,823,870 Federal funds purchased and securities sold under repurchase agreements 645,057 811,129 Short-term borrowings 315,105 730,958 Long-term FHLB advances 75,000 - Subordinated notes 49,766 49,741 Junior subordinated debt securities 70,104 70,104 Other liabilities 121,670 126,641 Total Liabilities 8,147,137 8,612,443 Shareholders' Equity Preferred stock - authorized 20,000,000 shares Series A, no par value, (liquidation preference $1,000 per share) Issued and outstanding:215,000 shares - 2009 and 2008; 206,461 205,126 Common stock, no par value: Authorized:250,000,000 shares Issued and outstanding:57,440,047 shares - 2009; 57,324,737 shares - 2008 11,968 11,944 Capital surplus 145,352 139,471 Retained earnings 854,508 836,642 Accumulated other comprehensive income (loss),net of tax 3,072 (14,717 ) Total Shareholders' Equity 1,221,361 1,178,466 Total Liabilities and Shareholders' Equity $ 9,368,498 $ 9,790,909 See notes to consolidated financial statements. 2 Trustmark Corporation and Subsidiaries Consolidated
